My opinion as to the proper construction of the Act of March 27, 1923, P.L. 34, is so utterly at variance with that of the majority of my brethren that I am constrained to record my reasons for dissenting from the judgment. Although that act was passed to accomplish a most laudable purpose and its first section declares that all of its provisions shall be liberally construed for the accomplishment of that purpose, this furnishes no legal justification for convictions under the statute for offenses not designated therein. The act is penal and it must, therefore, "be construed strictly, and should not be extended beyond the evident intention of the legislature as expressed upon its face": Bucher v. Com., 103 Pa. 528. "When a criminal statute calls for construction it is not the construction that is supported by the greater reason that is to *Page 600 
prevail, but that one which, if reasonable, operates in favor of life and liberty. And right here we encounter the rule of interpretation that forbids any construction of a penal statute that would extend its meaning beyond its words": Com. v. Exler,243 Pa. 155.
Applying these rules to the statute referred to the solution of the question presented is not difficult. The title of the act is, as it is applicable here, "An Act concerning alcoholic liquors; prohibiting the ...... possession of intoxicating liquors for beverage purposes." The third section of the act provides that "it shall be unlawful for any person to ...... possess ...... any intoxicating liquor for beverage purposes"; and the fourth section permits possession of such liquor, forbeverage purposes, in one's bona fide private dwelling, etc., if it was lawfully acquired prior to the passage of the act. Thus far it is too plain for controversy that the act, by its title and its express language, was framed for the purpose of penalizing only the unlawful possession of liquor for beverage
purposes. But the majority of my brethren say that this situation is changed by the thirteenth section of the act. The title of this section is designated: "Evidence-Pleadings," and the legislative declaration following is that "in any prosecution under this act when proof has been given in evidence of the ...... possession of any intoxicating liquor, the same shall be prima facie evidence that the same was so ...... possessed for beverage purposes." The section then states that this presumption shall not apply inter alia to the sale of intoxicating liquor for medicinal purposes to a duly registered pharmacist, physician or surgeon.
It will be observed that no offense is designated in this section. It relates only to the question of evidence and the presumption arising therefrom when the Commonwealth has shown that the defendant had intoxicating liquor in his possession. The presumption is *Page 601 
that he had it for beverage purposes, but the presumption is rebuttable. The defendant is entitled to prove, if he can, that he had the liquor for a purpose other than for use as a beverage. The statute does not make unlawful the possession of liquor for medicinal purposes or any purpose except for use as a beverage. Nor does it declare that there can be no lawful possession of intoxicating liquors for a purpose other than for use as a beverage, unless obtained in compliance with the Act of Congress. In my opinion there is no warrant in the act for the conclusion of this Court that "the only person who can present the defense that intoxicating liquor obtained by him since March 27, 1923 (the date of the act) was possessed for medicinal uses is one who has so acquired it lawfully, that is, one who has obtained it from a duly registered pharmacist upon the prescription of a duly licensed physician." By the terms of the thirteenth section of the act every defendant may rebut the presumption that his possession was for beverage purposes. The result of the decision of this Court is that in any prosecutions under the Act of 1923, for the illegal possession of intoxicating liquor, it is not necessary for the jury to find that the liquor was possessed for beverage purposes in any case in which the evidence warrants a finding that it was not obtained in compliance with the Act of Congress. Such a construction of the act renders it unconstitutional, because its title gives no notice that it prohibits a possession of intoxicating liquor for any purpose but for use as a beverage. To me it seems clear enough that the decision of the court amounts not to judicial construction but is judicial legislation.
For these reasons I would reverse the judgment and grant a new trial.
I am authorized to say that President Judge PORTER concurs in this opinion. *Page 602